*262ON REHEARING.
McCLELLAN, J.
The reversal of the judgment is alone rested upon the error of the trial court in instructing the jury-ex mero motu as quoted in the original opinion. For the first time in the brief for appellee in support of his application for rehearing the point is taken that the defendant’s exception to the oral charge of the court was not separately reserved to the several portions thereof, with the result that the single, unsepa-rated exception to the several portions of the oral charge could not avail for the reason that all of the excerpts included in the single exception were not erroneous. The argument originally made by the appellee against error in these excerpts did not take the objection stated. It is belated, but none the less well taken to the end that reversal of the judgment may be averted. There is no reversible error in the record.
The rehearing must therefore be granted. The judgment of reversal is set aside, and a judgment of affirmance will be entered.
Anderson, C. J., and Sayre and Gardner, JJ., concur.